United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 97-2993
                                     ___________

Thomas E. Freeman,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Robert Bryant,                            *
                                          *       [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: February 26, 1998
                               Filed: March 2, 1998
                                   ___________

Before BOWMAN, WOLLMAN, and MORRIS SHEPARD ARNOLD, Circuit
      Judges.
                       ___________

PER CURIAM.

     Thomas Freeman, a federal prisoner, appeals from the District Court&s1
judgment, entered upon a jury verdict, in his civil rights action against Robert Bryant,
a corrections officer, and from the Court&s denial of his new trial motion. Freeman
contends the Court abused its discretion by not submitting a Fourteenth Amendment
jury instruction, by instructing the jury that it could find for Freeman only if it found,


      1
        The Honorable Thomas D. Thalken, United States Magistrate Judge for the
District of Nebraska, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
inter alia, that Bryant applied force “sadistically,” and by refusing to grant a new trial
based upon alleged juror misconduct. After careful review of the record and the
parties& submissions, we conclude the District Court did not abuse its discretion. We
thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-